DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2021, October 14, 2021 and March 2, 2022 have been considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2 of claim 20, after “inflection point” and before “formed on”, “is” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (U.S. Patent Publication 2018/0059372).
With regard to independent claim 1, Cheng et al teaches an optical imaging system (Figure 6), comprising: a first lens (Figure 6, element 110), a second lens (Figure 6, element 120), a third lens (Figure 6, element 130) comprising negative refractive power (Figure 8, Focus data for the 3rd lens element), a fourth lens (Figure 6, element 140), a fifth lens (Figure 6, element 150), and a sixth lens (Figure 6, element 160) comprising positive refractive power (Figure 8, Focus data for 6th lens element) and a convex object-side surface (Figure 8, Radius data for element 161) in a paraxial portion sequentially arranged from an object side to an image side, satisfying the conditional expressions: 0.7 < TL/f < 1.0 and 0.1 < D45/TL < 0.7, as defined (Figure 8, data for TTL, EFL and Thickness for element 142).
With regard to dependent claim 2, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens comprises positive refractive power (Figure 8, Focus data for 1st lens element).
With regard to dependent claim 3, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens comprises negative refractive power (Figure 8, Focus data for 2nd lens element).
With regard to dependent claim 4, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens comprises negative refractive power (Figure 8, Focus data for 5th lens element).
With regard to dependent claim 6, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens comprises a convex object-side surface (Figure 8, Radius data for element 121).
With regard to dependent claim 7, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens comprises a concave image-side surface (Figure 8, Radius data for element 122).
With regard to dependent claim 8, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens comprises a concave image-side surface (Figure 8, Radius data for element 132).
With regard to dependent claim 10, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens comprises a convex image-side surface (Figure 8, Radius data for element 142).
With regard to dependent claim 11, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens comprises a concave image-side surface (Figure 8, Radius data for element 152).
With regard to dependent claim 12, Cheng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the sixth lens comprises a convex image-side surface (Figure 8, Radius data for element 162).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Publication 2016/0187621).
With regard to independent claim 13, Chen teaches an optical imaging system (Figure 11), comprising: a first lens (Figure 11, element 610), a second lens (Figure 11, element 620), a third lens (Figure 11, element 630) comprising negative refractive power (page 13, Table 11, Focal Length data for Lens 3), a fourth lens (Figure 11, element 640) comprising a convex object-side surface (page 13, Table 11, Curvature Radius data for surface 8 and page 13, paragraph [0130], lines 2-3), a fifth lens (Figure 11, element 650), and a sixth lens (Figure 11, element 660) comprising positive refractive power (page 13, Table 11, Focal Length data for Lens 6) and a convex object-side surface in a paraxial portion (page 13, Table 11, Curvature Radius data for surface 12 and page 13, paragraph [0132], lines 2-3) sequentially arranged from an object side to an image side, and satisfying the conditional expression 0.7 < TL/f < 1.0, as defined (page 13, Table 11, data for f and sum of Thickness data for surfaces 2-16).
With regard to dependent claim 14, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system satisfying the conditional expression 0.15 < R1/f < 0.32, as defined (page 13, Table 11, data for f and Curvature Radius for surface #2).
With regard to dependent claim 15, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system satisfying the conditional expression -3.5 < f/f2 < -0.5, as defined (page 13, Table 11, data for f and Focal Length data for Lens 2).
With regard to dependent claim 17, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system satisfying the conditional expression 1.60 < Nd6 < 1.75, as defined (page 13, Table 11, data for Index for Lens 6).
With regard to dependent claim 18, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system satisfying the conditional expression 0.3 < tanθ < 0.5, as defined (page 13, Table 11, data for HFOV).
With regard to dependent claim 19, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system satisfying the conditional expression 2.0 < f/EPD < 2.7, as defined (page 13, Table 11, data for f and Fno).
With regard to dependent claim 20, Chen teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such an optical imaging system wherein the sixth lens comprises an inflection point [is] formed on an image-side surface (Figure 11, element 662 and page 13, paragraph [0132]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 4 of U.S. Patent Number 10,215,957. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system comprising five lenses as outlined below:

U.S. Patent Application Number 17/159,397
U.S. Patent Number 10,215,957
Claim 1
An optical imaging system, comprising:
a first lens, a second lens, a third lens comprising negative refractive power, a fourth lens, a fifth lens, and a sixth lens comprising positive refractive power and a convex object-side surface in a paraxial portion sequentially arranged from an object side to an image side, wherein 0.7 < TL/f < 1.0 and 0.1 < D45/TL < 0.7, where TL represents a distance from an object-side surface of the first lens to an imaging plane, f represents a total focal length of the optical imaging system, and D45 represents a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.


Claim 2
The optical imaging system of claim 1, wherein the first lens comprises positive refractive power.

Claim 3
The optical imaging system of claim 1, wherein the second lens comprises negative refractive power.

Claim 4
The optical imaging system of claim 1, wherein the fifth lens comprises negative refractive power.

Claim 6
The optical imaging system of claim 1, wherein the second lens comprises a convex object-side surface.

Claim 8
The optical imaging system of claim 1, wherein the third lens comprises a concave image-side surface.
Claim 10
The optical imaging system of claim 1, wherein the fourth lens comprises a convex image-side surface along the optical axis.
Claim 1
An optical imaging system, comprising:
a first lens comprising a positive refractive power; a second lens comprising a negative refractive power and a concave image-side surface; a third lens comprising a negative refractive power, and a concave image-side surface; a fourth lens comprising a convex image-side surface; a fifth lens comprising a negative refractive power and a concave image-side surface; and a sixth lens comprising a positive refractive power and further comprising a convex object-side shape along an optical axis of the optical imaging system, wherein the optical imaging system satisfies the following 0.1 < D45/TL < 0.7 where TL represents a distance from an object-side surface of the first lens to an imaging plane, and D45 represents a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.

Claim 4
The optical imaging system of claim 1, wherein the optical imaging system satisfies the following conational expression, 0.7 < TL/f < 1.0, where TL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents a total focal length of the optical imaging system.




Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Number 10,935,758. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical imaging system comprising five lenses as outlined below:


U.S. Patent Application Number 17/159,397
U.S. Patent Number 10,935,758
Claim 1
An optical imaging system, comprising:
a first lens, a second lens, a third lens comprising negative refractive power, a fourth lens, a fifth lens, and a sixth lens comprising positive refractive power and a convex object-side surface in a paraxial portion sequentially arranged from an object side to an image side, wherein 0.7 < TL/f < 1.0 and 0.1 < D45/TL < 0.7, where TL represents a distance from an object-side surface of the first lens to an imaging plane, f represents a total focal length of the optical imaging system, and D45 represents a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.

Claim 2
The optical imaging system of claim 1, wherein the first lens comprises positive refractive power.


Claim 3
The optical imaging system of claim 1, wherein the second lens comprises negative refractive power.

Claim 10
The optical imaging system of claim 1, wherein the fourth lens comprises a convex image-side surface along the optical axis.
Claim 1
An optical imaging system, comprising:
a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a negative refractive power; a fourth lens comprising a convex image-side surface; a fifth lens; and a sixth lens comprising a positive refractive power and further comprising a convex object-side shape along an optical axis of the optical imaging system, wherein the optical imaging system satisfies the following conditional expression, 0.7 < TL/f < 1.0 where TL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents a total focal length of the optical imaging system.

Claim 10
The optical imaging system of claim 1, wherein the optical imaging system satisfies the following conational expression, 0.1 < D45/TL < 0.7, where D45 represents a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.



Allowable Subject Matter
Claims 5, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With respect to dependent claims 5 and 9, although the prior art teaches an optical imaging system, comprising: a first lens, a second lens, a third lens comprising negative refractive power, a fourth lens, a fifth lens, and a sixth lens comprising positive refractive power and a convex object-side surface in a paraxial portion sequentially arranged from an object side to an image side, satisfying the conditional expressions: 0.7 < TL/f < 1.0 and 0.1 < D45/TL < 0.7, as defined, the prior art fails to teach such an optical imaging system: wherein the first lens comprises a convex image-side surface, as claimed in dependent claim 5; or wherein the fourth lens comprises a convex object-side surface along the optical axis, as claimed in dependent claim 9.
With respect to dependent claim 16, although the prior art teaches an optical imaging system, comprising: a first lens, a second lens, a third lens comprising negative refractive power, a fourth lens comprising a convex object-side surface, a fifth lens, and a sixth lens comprising positive refractive power and a convex object-side surface in a paraxial portion sequentially arranged from an object side to an image side, and satisfying the conditional expression 0.7 < TL/f < 1.0, as defined, the prior art fails to teach such an optical imaging system simultaneously satisfying he conditional expression 0.1 < D45/TL < 0.7, as defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
06 October 2022